DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 9-26 are pending and are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17 and 25 both contain both a narrow range and a broad range for the panel angles.  As such, these claims are indefinite, because it is unclear if the claim requires the whole range or the preferred range.  Correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 9, 17, 18, 20, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Port, U.S. Publication No. 2017/0370621
Regarding Claims 9 and 20, Port teaches a floating platform for photovoltaic panels, i.e. a floating module for producing electricity.  The Port Structure includes:
At least one photovoltaic panel (panels 144, see paragraph 48); and
A floating framework on which the panel is mounted (floating platform 110, see paragraph 48).
Additionally, Port teaches the photovoltaic panels are bifacial (see paragraph 39, teaching double sided solar panels having photovoltaic cells on both an upper and bottom surface)  Bifacial panels are interpreted to meet the limitation that “the panel comprises an upper face (upper surface) and a lower face (lower surface) which are capable of generating electricity by photovoltaic effect”.  Finally, Port teaches that the upper surface of the floating platform is reflective (see paragraph 38), thereby providing “a reflective device capable of reflecting light rays towards the lower face of the panel”.
Finally, with respect to claim 20, Port teaches that the reflective surface with the floating platform has a ballast structure (see paragraph 36).  The examiner notes that a ballast is merely heavy material placed low to improve stability, and thus Port provides “the reflective device being further adapted to stabilize the floating module”.

Regarding Claim 18 and 26, Port teaches that the structure is modular (title and fig. 3, which shows multiple platforms connected together and thus meets the limitations of claims 19 and 26).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Port, as applied above, in view of Xiao, U.S. Publication No. 2015/0020865.
Regarding Claim 10, Port teaches a floating photovoltaic module as discussed above.  Additionally, Port teaches that the reflective surface can be disposed as multiple elements (i.e. Port teaches a plurality of reflector structures) that may be curved (see paragraph 40).  
However, Port does not specifically teach “a plurality of floating balls”.  The examiner notes that any spherical reflector structure will be interpreted to meet the claimed “balls”.  Furthermore, because the entire point of the Port device is to provide a floating structure, any reflector disposed thereupon will float, as the entire structure floats.
Xiao teaches that reflectors in photovoltaic devices may have spherical surfaces in addition ot the parabolic surfaces taught by Port (see paragraph 11).  Therefore, it would be obvious to one of ordinary skill in the art to modify the design of Port by providing the plurality of reflective surfaces of Port in the shape of spheres (thus providing “balls”), because spherical shapes are recognized to be suitable for sunlight concentration interchangeably with a parabolic shape as taught by Xaio (see paragraph 11).
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Port in view of Xaio, as applied above, and further in view of Momayez, U.S. Publication No. 2016/0059938.

Momayez teaches a floating platform that may support a photovoltaic device (see paragraph 003).  The Momayez structure includes panels that may have a circular structure (i.e. tubular, see paragraph 35) that are shown to house ball shaped buoyancy elements (see paragraph 37) to provide a modular platform like that of Port to cover the surface through a known mechanism.
Therefore, it would be obvious to one of ordinary skill in the art to modify the framework of Port by using the floating platform structure of Moramez (with the buoyance elements serving as the spherical reflections) in order to provide an alternative platform for the photovoltaic designs.
14.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Port in view of Xiao, as applied above, and further in view of Shugar et al., U.S. Publication No. 2008/0230047.  
Regarding Claims 12 and 13, Port teaches that the panels that make up the reflective surface are lightweight material, such as a plastic (see paragraph 43) and are reflective as discussed above.  However, Shugar does not teach that the panels are a tarp.
Shugar teaches using a tarp as a reflective surface for bifacial solar cell modules such as those used by Port (see paragraph 70).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Port by using a tarp specifically as the lightweight reflective material in the device of Port, because such a reflective structure is recognized in the photovoltaic art.
Regarding Claim 14, when combined, the reflective tarp (which is used for the lightweight reflective surface) is positioned (i.e. stretched) over the framework such that it is above water when the module is placed in water (see figs. 1-4 as the top surface will be above water).
. 
15.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Port in view of Shugar.  
Regarding Claims 21 and 22, Port teaches that the panels that make up the reflective surface are lightweight material, such as a plastic (see paragraph 43) and are reflective as discussed above.  However, Shugar does not teach that the panels are a tarp.
Shugar teaches using a tarp as a reflective surface for bifacial solar cell modules such as those used by Port (see paragraph 70).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Port by using a tarp specifically as the lightweight reflective material in the device of Port, because such a reflective structure is recognized in the photovoltaic art.
16.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Port in view of Shugar and Xaio.
Regarding Claim 23, the lightweight panels of Port are designed to receive a ballast of water (see paragraph 36).  
Port teaches a floating photovoltaic module as discussed above.  Additionally, Port teaches that the reflective surface can be disposed as multiple elements (i.e. Port teaches a plurality of reflector structures) that may be curved (see paragraph 40).  
However, Port does not specifically teach “a plurality of floating balls”.  The examiner notes that any spherical reflector structure will be interpreted to meet the claimed “balls”.  Furthermore, because 
Xiao teaches that reflectors in photovoltaic devices may have spherical surfaces in addition ot the parabolic surfaces taught by Port (see paragraph 11).  Therefore, it would be obvious to one of ordinary skill in the art to modify the design of Port by providing the plurality of reflective surfaces of Port in the shape of spheres (thus providing “balls”), because spherical shapes are recognized to be suitable for sunlight concentration interchangeably with a parabolic shape as taught by Xaio (see paragraph 11).
Furthermore, under the combination cited above, the reflective surface can include the sphere shaped reflectors within the area delineated by the lightweight panels.  It would be obvious to one of ordinary skill in the art to provide the panels and spherical reflective elements as separate structures, in order to optimize the reflection and provide ease of manufacturing.
17.	Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Port in view of Cluff, U.S. Patent No. 4,771,764.
Regarding Claims 16 and 24, Port teaches a floating photovoltaic system as discussed above.  Additionally, Port teaches that rotation mechanisms (azimuth tracking systems) are typically included, but they can be time and cost prohibitive and result in additional maintenance (see paragraph 4).
Cluff teaches a floating photovoltaic support structure with an azimuthal tracking system, in order to increase light incident on a solar cell.
Therefore, it would be obvious to one of ordinary skill in the art to include the tracking system in order to increase the amount of sunlight incident on both surfaces of the solar modules.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721